Riddick, J. I concur in the opinion of the chief justice, but on one of the constitutional questions involved I can go further, and say that I see nothing in onr constitution that necessarily prohibits an assessment in proportion to benefits. The section oí the constitution ‘which counsel for appellant contends forbids such an assessment is as follows: “Nothing in this constitution shall.be so construed as to prohibit the general assembly from authorizing assessments on real property for local improvements in towns and cities under such regulations as may be prescribed by law, to be based upon the consent of a majority in value of the property holders owning property adjoining the locality affected; but such assessments shall be ad valorem and uniform.” Const. 1874, art. 19, § 27. It is said that an assessment levied upon the real property of the improvement district in proportion to the benefit that each lot or tract receives from the improvement is not an ad valorem assessment, and is therefore prohibited by the last clause of the section above quoted, which requires that such assessments shall be "ad valorem and uniform.” But it seems to me that an assessment upon real property in proportion to the benefit it receives from an improvement is still an ad valorem assessment. It is, of course, not an assessment according to the full value of the lot or tract improved, but it is an assessment according to the value of the benefit which it receives. Not the value of the whole lot, but the value that is added to it by the improvement, is assessed. The benefit which each lot, tract, or piece of real estate in the improvement district receives is assessed according to its value, and therefore the assessment is an ad valorem assessment; that is, an assessment according to valuation, as distinguished from an as-ssessment according to frontage or area of lot. Again, it is said that the framers of the constitution by the clause above quoted meant an assessment according to the value of the whole lot or tract, and not an assessment according to the value of the benefit it receives from the improvement. It may be that they did not have in mind an assessment in proportion to benefits. We are not able to tell whether they did or not. But their intention must be found in the language of the constitution itself, and, as this language does not exclude or forbid an assessment in proportion to the value of the benefits, we should presume that there was no intention to forbid such an assessment. It has often been decided that the only sound- principle upon which assessments for local improvements can stand is that the property assessed is specially and peculiarly benefited by the improvement. Norwood v. Baker, 172 U. S. 269; Dillon on Hun. Corp. (4th Ed.). § 761. If this he the basis upon which such assessments rest, then the most equitable method of apportioning the burden among the property holders of the district is by an assessment in proportion to benefits. Theoretically speaking, there can be no doubt of this; for, if a number of property holders are required to pay for a public improvement on the principle that their property receives a special benefit therefrom, the payment should be made by each in proportion to the benefit he receives. It would be neither right or just to require one property owner to pay the full value of the benefit he receives from the improvement, while his neighbor is required to pay only a third or a fourth of the benefit he receives. But this inequality may result unless the assessment is made in proportion to the benefits received. And this furnishes another reason for believing that it was not intended to prohibit an assessment of that kind, for the obvious purpose of the prohibitory clause under consideration was to forbid, not equitable, but arbitrary and unjust methods of assessment. The intention was to prohibit assessments from being made in proportion to the frontage or size of the lot or tract; for, as the size or frontage of the lot bears no certain relation either to its value or the amount of the benefit it will receive from an improvement, an assessment made in such an arbitrary method must often result in great injustice. Assessments of that kind had, at the time our constitution was adopted, often been condemned as arbitrary and unjust, and for this reason they were forbidden by the requirement that assessments should be "ad valorem and uniform.” As the purpose was to prohibit arbitrary and unjust assessments, ive should not expect to find a prohibition against so equitable and just a method of assessments as one made in proportion to the benefits received. The language used does not to my -mind necessarily carry such a meaning, and to put such a construction upon it would it seems to me be a perversion of the meaning intended to be con-vejred. I am therefore of the opinion that, under our constitution, it is within the discretion of the legislature to require that these assessments be made according to the whole value of the land in the improvement district, or according to the value of the benefit added by the improvement. For practical purposes, one of these methods of assessments may be as good as the other, and it is for the legislature to determine which shall be applied. Hughes and Wood, JJ., concurred in the opinion of Rid-dick, J.